STONE, J.
Chanel Nomnombre appeals from the summary denial of his motion for post-conviction DNA testing filed pursuant to Florida Rule of Criminal Procedure 3.853. The trial court denied Nomnombre’s motion as untimely and as lacking a sufficient oath. The trial court did not address the *928merits or sufficiency of the claim. We find that Nomnombre’s motion was not untimely 1 and it included the sufficient alternative oath permitted by Florida Rule of Criminal Procedure 3.987 associated with rule 3.850 motions. Accordingly, the case is reversed and remanded to the trial court for further review of the motion.
KLEIN and MAY, JJ., concur.

. By the time the motion was filed, in December 2006, the time limit had been deleted from the rule. See In Re Amendments to Florida Rule of Criminal Procedure 3.853(d), 938 So.2d 977 (Fla.2006).